Case 1:18-CV-08250-.]SR Document 25-1 Filed 10/26/18 Page 1 of 2

Exhibit A

Case 1:18-CV-08250-.]SR Document 25-1 Filed 10/26/18 Page 2 of 2

Professional
Experience

Se|ected
Publications

Ed ucation

 

ToM RoBiNsoN

Co-Founder, Chief Data Officer and Lead lnvestigator
Elliptic, London, UK and Washington D.C., 2013 - present
mvw.el|iptic.co
¢ Development of the world’s first cryptocurrency anti-money laundering solution,
used by exchanges and financial institutions worldwide.
Managernent of Elliptic’s data and investigations teams
Cryptocurrency forensics investigations on behalf of international law enforcement
and tax agencies.
Expert witness evidence for criminal trials involving cryptocurrencies.
0 Guidance to governments and regulators worldwide on cryptocurrency
money laundering risks.
0 Research into the illicit use of cryptocurrencies.

Chief Executive
MOF Technologies, Belfast, UK, 2012 - 2013

Associate,
Netscientiiic Pl..C, London, UK, 2010 - 2012

Quantitative Analyst
Capstone lnvestment Advisors, London, UK, 2010 - 2010

Research Scientist
Department ofPhysics. University of Oxford, UK, 2009 - 2010

Analyst
Accenture, London, UK, 2004 - 2005

“Bitcoin Laundering: An Analysis of illicit Flows into Digital Currency Services"
Center on Sanctions and lllicit Finance, 12 ]anuary 2018

"Limited appeal - virtual currencies in terrorist financing”
Money Laundering Bulletin, 14 March 2016

“Bitcoin - through pseudonymity”
Money Laundering Bulletin, 9 September 2015

"Cryptocurrencies - making the case for constructive regulation"
e-Forex Magazine, 1 October 2014

D.Phil (PhD], Atomic and Laser Physics
University of Oxford, 2005-2009

M.Phys Physics
Keble College, University of Oxford. 1999-2003
First class honours.

